Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Stanley Lorenzo Williams challenges the district court’s order denying his letter/motion dated February 20, 2013. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis, deny a certificate of ap-pealability, and dismiss the appeals. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.